Cooper, C. J.,
delivered the opinion of the court.
The fact that Hiram Creekmore was, at the time of the issuance of the writ of attachment, which is assailed in the cause, acting as deputy for his father, and was generally recognized by the public as the deputy clerk, is too clearly shown by the evidence to admit of controversy. That, by reason of his minority, he could not have been lawfully appointed as such deputy, is not material, for a de facto officer is one who is such in fact but not in law, and minority is not different from any other legal disqualification. Throop on Public Officers, ch. 27; 5 Am. & Eng. Enc. L., title de facto officers.
The failure of the deputy to sign his name as deputy to the writ, did not render it void. This was, at most, a mere irregularity, amendable under our statute. Gamble v. Trahen, 3 How. (Miss.), 32; Code 1892, § 3439; Spratley v. Kitchens, 55 Miss., 578.

Affirmed.